DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, drawn to an apparatus.
Group II, claim(s) 8-11, drawn to an apparatus.
Group III, claim(s) 12-15, drawn to a method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a three-dimensional (3D) printer comprising: a print assembly to eject print liquid onto selected portions of build material on a build platform; an , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hou et al. (WO2016175813 A1). 
 Hou teaches a three-dimensional (3D) printer (3D printing system 100) comprising: a print assembly (material distributor 104 and printhead 106a) to eject print liquid onto selected portions of build material on a build platform ([0017] provides a layer of sinterable material onto the support member 102); an energy source (radiation source 108) to apply energy to the build material and the print liquid ejected onto the build material ([0026] radiation source 108 is to apply energy to a deposited layer of sinterable material) to form a 3D object on the build platform (multi-structured 3D object 122); a first movement device to carry and position the print assembly over the build platform ([0053] printhead 106a may be attached to a moving XY stage or a translational carriage (neither of which is shown) that moves the printhead 106a adjacent to the fabrication bed 130), wherein the first movement device to rest in a first parked position away from the build platform and from the energy source (see Figure 1a).
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of a three-dimensional (3D) printer comprising: a print assembly to eject print liquid onto selected portions of build material on a build platform; an energy source to apply energy to the build material and the print liquid ejected onto the build material to form a 3D object on the build platform; a first movement device to carry and , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hou et al. (WO2016175813 A1).  
Hou teaches a three-dimensional (3D) printer (3D printing system 100) comprising: a print assembly (material distributor 104 and printhead 106a) to eject print liquid onto selected portions of build material on a build platform ([0017] provides a layer of sinterable material onto the support member 102); an energy source (radiation source 108) to apply energy to the build material and the print liquid ejected onto the build material ([0026] radiation source 108 is to apply energy to a deposited layer of sinterable material) to form a 3D object on the build platform (multi-structured 3D object 122); a first movement device to carry and position the print assembly over the build platform ([0053] printhead 106a may be attached to a moving XY stage or a translational carriage (neither of which is shown) that moves the printhead 106a adjacent to the fabrication bed 130), wherein the first movement device to rest in a first parked position away from the build platform and from the energy source (see Figure 1a).
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of a three-dimensional (3D) printer comprising: a print assembly to eject print liquid onto selected portions of build material on a build platform; an energy source to apply energy to the build material and the print liquid ejected onto the build material to form a 3D object on the build platform; a first movement device to carry and position the print assembly over the build platform, wherein the first movement device to rest in a first parked position away from the build platform and from the energy source, this Hou et al. (WO2016175813 A1).  
Hou teaches a three-dimensional (3D) printer (3D printing system 100) comprising: a print assembly (material distributor 104 and printhead 106a) to eject print liquid onto selected portions of build material on a build platform ([0017] provides a layer of sinterable material onto the support member 102); an energy source (radiation source 108) to apply energy to the build material and the print liquid ejected onto the build material ([0026] radiation source 108 is to apply energy to a deposited layer of sinterable material) to form a 3D object on the build platform (multi-structured 3D object 122); a first movement device to carry and position the print assembly over the build platform ([0053] printhead 106a may be attached to a moving XY stage or a translational carriage (neither of which is shown) that moves the printhead 106a adjacent to the fabrication bed 130), wherein the first movement device to rest in a first parked position away from the build platform and from the energy source (see Figure 1a).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743